The opinion of the Court was delivered by
Rogers, J.
—This is' an action of trespass to recover treble damages, given by the third section of the act of the 29th of March 1824. The question is whether the plaintiff, who was the tenant, can maintain the suit. The destruction of timber is an injury to the inheritance, and as the legislature doubtless intended not only to punish the offender but to make compensation to the person injured, there is a peculiar propriety in giving the damages to the owner or owners of the land, (the words used in the act) that is to the person to whom the thing belongs, the master or rightful possessor thereof; a description which does not apply to the character of tenant. If the owner assents, the timber may be felled with impunity; but the legislature never could have intended to confer such *222a power on a tenant. As the act wras designed for the protection of unseated lands, which are exposed to such depredations, the word owner would seem to be the appropriate term. Besides, the remedy for the conversion is trover, to which a tenant is not entitled ; for timber, when severed, belongs to the landlord and not the tenant.
Judgment reversed.